Name: Commission Regulation (EEC) No 1086/83 of 3 May 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/12 Official Journal of the European Communities 5. 5. 83 COMMISSION REGULATION (EEC) No 1086/83 of 3 May 1983 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 6 May 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 2 OJ No L 323, 19 . 11 . 1982, p . 8 . 5. 5 . 83 Official Journal of the European Communities No L 118/ 13 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 J 07.01 A II New potatoes 1 145 203,82 57,37 172,03 18,15 34066 64,56 14,94 1.12 07.01-21 1 07.01-22 J 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 375 67,31 18,87 56,44 5,97 11214 21,24 5,24 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 4101 729,83 205,44 616,00 65,01 121982 231,19 53,51 1.20 07.01-31 1 07.01-33 ] 07.01 D I Cabbage lettuce 3846 684,42 192,66 577,67 60,96 114393 216,81 50,18 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 j 07.01 F I Peas 3989 709,79 199,80 599,08 63,22 118632 224,84 52,04 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 6937 1 234,44 347,49 1041,91 109,96 206322 391,04 90,51 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1082 192,62 54,22 162,58 17,15 32195 61,02 14,12 1.40 ex 07.01-54 ex 07.01 G II Carrots 987 175,62 49,43 148,23 15,64 29354 55,63 12,87 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1 130 201,10 56,60 169,73 17,91 33611 63,70 14,74 1.70 07.01-67 ex 07.01 H Garlic 8775 1561,55 439,57 1318,00 139,10 260993 494,66 114,49 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1423 255,03 71,52 213,83 22,63 42486 80,50 19,87 1.80 07.01 K Asparagus : \ 1.80.1 ex 07.01-71  green 16411 2920,20 822,03 2464,74 260,12 488075 925,06 214,11 1.80.2 ex 07.01-71  other 24321 4358,76 1 222,36 3654,68 386,86 726135 1 375,90 339,69 1.90 07.01-73 07.01 L Artichokes 3604 641,41 180,55 541,37 57,13 107203 203,18 47,02 1.100 07.01-751 07.01-77 [ 07.01 M Tomatoes 3426 609,74 171,64 514,64 54,31 101911 193,15 44,70 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 2206 392,64 110,53 331,40 34,97 65626 124,38 28,78 1.112 07.01-85 07.01 Q II Chantarelles 31493 5644,01 1 582,79 4732,32 500,93 940247 1781,61 439,85 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 3578 636,71 179,23 537,41 56,71 106419 201,70 46,68 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2518 448,13 126,14 378,23 39,91 74899 141,95 32,85 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1674 297,97 83,87 251,50 26,54 49802 94,39 21,84 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2203 392,08 110,37 330,93 34,92 65532 124,20 28,74 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3674 658,42 184,64 552,06 58,43 109688 207,84 51,31 2.10 08.01-31 ex 08.01 B Bananas, fresh 2464 438,55 123,45 370,15 39,06 73298 138,92 32,15 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3567 639,38 179,30 536,10 56,74 106517 201,83 49,82 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8178 1455,31 409,66 1 228,33 129,63 243236 461,01 106,70 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9917 1 764,69 496,76 1 489,46 157,19 294946 559,02 129,38 2.50 08.02 A I Sweet oranges, fresh : IIIIli li 2.50.1 08.02-02 IIlililili 08.02-06 08.02-12  Sanguines and semi-sanguines 4798 853,85 240,36 720,68 76,06 142711 270,48 62,60 08.02-16 Il IIIIIIIl\\li No L 118/ 14 Official Journal of the European Communities 5. 5. 83 Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net J Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2301 409,46 115,26 345,60 36,47 68437 129,71 30,02 2.50.3 08.02-05 I\l \\I\I\ 08.02-09 08.02-15 08.02-19 \  others 1436 257,36 72,17 215,79 22,84 42875 81,24 20,05 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 2325 413,33 116,39 348,81 36,83 69202 131,15 30,95 2.60.2 08.02-31I  Mandarins and wilkings 2589 463,98 130,11 389,03 41,18 77295 146,46 36,15 2.60.3 08.02-32I  Clementines 962 171,17 48,18 144,47 15,24 28609 54,22 12,55 2.60.4 08.02-34 08.02-37 \  Tangerines and others 2973 529,15 148,95 446,62 47,13 88441 167,62 38,79 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1607 285,98 80,50 241,37 25,47 47798 90,59 20,96 2.80 ex 08.02 D Grapefruit, fresh : l 2.80.1 ex 08.02-70\  white 1480 263,44 74,15 222,35 23,46 44030 83,45 1931 2.80.2 ex 08.02-70  pink 2683 477,47 134,40 403,00 42,53 79804 151,25 35,00 2.90 08.04-11 08.04-19 08.04-23 1 08.04 A I Table grapes 5373 956,17 269,16 807,04 85,17 159812 302,89 70,10 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2544 452,68 127,43 382,07 40,32 75660 143,40 33,19 2.110 08.06-33 ilI \ \ 08.06-35 08.06-37 08.06-38 1 08.06 B II Pears 3119 555,08 156,25 468,51 49,44 92776 175,84 40,69 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 7235 1 296,69 363,64 1 087,23 115,08 216019 409,32 101,05 2.130 ex 08.07-32 ex 08.07 B Peaches 4576 814,23 229,20 687,24 72,53 136089 257,93 59,69 2.140 ex 08.07-32 ex 08.07 B Nectarines 10143 1 803,1 1 507,74 1521,66 160,67 301888 572,15 135,02 2.150 08.07-51 08.07-55 I 08.07 C Cherries 4191 751,20 210,66 629,86 66,67 125145 237,13 58,54 2.160 08.07-71 08.07-75 I 08.07 D Plums 4990 887,92 249,95 749,43 79,09 148405 281,27 65,10 2.170 08.08-11 08.08-15 I 08.08 A Strawberries 8058 1 433,94 403,65 1210,29 127,73 239666 454,24 105,13 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8857 1 587,37 445,16 1 330,96 140,88 264444 501,07 123,70 2.180 08.09-1 1 ex 08.09 Water melons 2698 480,09 135,14 405,22 42,76 80242 152,08 35,20 2.190 08.09-19 ex 08.09 Melons (other than water melons) 4762 847,37 238,53 715,21 75,48 141 627 268,43 62,12 2.195 ex 08.09-90 ex 08.09 Pomegranates 7941 1 423,23 399,12 1 193,33 126,31 237099 449,26 110,91 2.200 ex 08.09-90 ex 08.09 Kiwis 16598 2953,48 831,40 2492,84 263,09 493638 935,60 216,55 2.205 ex 08.09-90 J ex 08.09 Medlars 4312 772,91 216,75 648,06 68,59 128760 243,98 60,23